Citation Nr: 1427281	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-07 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In October 2008, the Veteran filed a notice of disagreement with the denial of service connection for panic attacks and anxiety and a left eye injury, in the September 2008 rating decision.  The RO issued a statement of the case with regard to both issues in February 2011.  However, in his March 2011 substantive appeal (VA Form 9), the Veteran indicated that he was only appealing the issue of entitlement to service connection for a left eye injury.  Although the issue is noted on the March 2014 VA Form 8 (certification of appeal), the Veteran has not submitted a substantive appeal for the issue of entitlement to service connection for panic attacks and anxiety.  Accordingly, the Board will not consider this issue because it is not on appeal before the Board at this time.

However, the Board notes that in a May 2011 statement, the Veteran requested that his claim for service connection for panic attacks and anxiety be reopened.  The record reflects that the RO issued the Veteran VCAA notice with respect to his petition to reopen his claim for service connection for panic attacks and anxiety.  However, the new claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In a February 2011 rating decision, the RO granted service connection for PTSD.  An evaluation of 30 percent was assigned, effective April 18, 2008.  In a December 2012 rating decision, the RO granted an increased evaluation of 50 percent for the service-connected PTSD, effective September 2, 2010, an increased evaluation of 70 percent, effective February 14, 2011, and in increased evaluation of 100 percent, effective April 25, 2011.  The Veteran has not appealed the December 2012 rating decision.  However, the Board notes that in a November 2010 statement, the Veteran asserts that he cannot work due to his post-traumatic stress disorder (PTSD).  The issue of entitlement to a total disability evaluation based on individual unemployability, due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

VA must provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran contends that he has a current left eye disability related to an injury sustained during his active military service.

Service treatment records show that the Veteran was treated for an incident where battery acid splashed on or near his face and left eye.  No chronic or permanent damage to his eye or vision was found, and he was returned to duty.  No chronic eye disability was noted at the time of his discharge.

VA outpatient treatment records show that during treatment in September 2007, the Veteran reported that he was told he had dry spots and directed to use artificial tears in each eye.  He claimed even with the use of artificial tears, his eyes still felt gritty, burned and teared, the left much worse than the right.  He also reported that he had blurry vision until he blinked.  He was diagnosed with hollenhort plaques of the left eye, with no associated neurological symptoms, and meibomianitis/blepharitis (chronic disorders of the eyelid that are often associated with dry eye syndrome), with secondary dry eye, left eye greater than right eye.  In 2010, the Veteran denied problems with his vision.  However, in January  2011, he complained of eye dryness, even with the use of eye drops, and occasional blurry vision.  In February 2011, during an eye clinic consultation, he reported experiencing and intermittent sandy/gritty feeling  at least 50 percent in the left eye, but not the right eye, and intermittent blurry vision.  It was also noted at that time that he was kicked in the left eye during a fight in 1966, and that he had battery acid in the left eye in 1967.  He was diagnosed with astigmatism/presbyopia, and dry eye syndrome in both eyes, with the left eye symptomatic

A layperson is generally not capable of opining on matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  When a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran is competent to attest to his left eye symptoms.  Such symptoms are observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Board finds that the Veteran's assertions regarding his in-service and post-service symptoms are of probative value.  

The Veteran is competent to report eye and vision problems in service, and a continuity of symptoms since, and as noted above, service treatment records show that he was treated for a left eye injury in service.  Furthermore, current medical records show that the Veteran has been diagnosed with left and right eye disabilities, namely hollenhort plaques of the left eye, meibomianitis/blepharitis, with secondary dry eye, astigmatism/presbyopia, and dry eye syndrome in both eyes, with the left eye symptomatic.  However, contemporaneous evidence of an eye disability in the years following service is not of record.  

Accordingly, an examination and opinion are needed to determine the nature and etiology of any currently demonstrated left or right eye disabilities.  
38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

The Board notes that a review of the claims file, including the Virtual VA e-folder, currently includes VA medical center (VAMC) treatment records dated only through February 2012.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, the RO should obtain and associate with the claims file all outstanding, pertinent VA medical records dated from February 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers, VA or private, who have provided treatment for his claimed left eye disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

Obtain and associate with the claims file any additional VA medical records that may have come into existence since February 2012.

2.  After the development requested above has been completed, the RO shall then arrange for the Veteran to undergo an appropriate VA examination to determine whether any diagnosed left eye disability is related to service.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  

Any indicated studies should be performed, and the examiner should report all diagnosed eye disorders.


The examiner should provide an opinion as to whether any current left eye disability is at least as likely as not (50 percent probability or more) related to a disease or injury in service.  

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4. Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



